)3/1-/*f
                                ELECTRONIC RECORD




COA#       05-13-00017-CR                        OFFENSE:        Sex Offenses

           Robert Tracy Warterfield v. The
STYLE:     state of Texas                        COUNTY:         Collin

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    416th Judicial District Court


DATE: 8/27/2014                   Publish: NO    TC CASE #:      416-80757-2011




                          IN THE COURT OF CRIMINAL APPEALS


         Robert Tracy Warterfield v. The
STYLE:   State of Texas                               CCA#:            \2tH*M
         APPELLAA/T^                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:    /^A        V.      2Q/V                      SIGNED:                             PC:_

JUDGE:     y°C                                        PUBLISH:                           DNP:




                                                        pKO          SE                   MOTION FOR

                                                   REHEARING IN CCA IS::     u&',ri»*4f

                                                   JUDGE:      ffo           /*%*.. v. 2*/r


                                                                             ELECTRONIC RECORD
                                                                          FILE COPY
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




3/4/2015                       flgl XAT^L 1CI                 COA No. 05-13-00017-CR
WARTERFIELD, ROBERT TRA6Y ^fepj^ffl 6-80757-2011                            PD-1314-14
Pursuant to Rule 69.4(a) T.R.A.P?^tl3^reG0r|Jis*returned to the court of appeals.
                                          "                       Abel Acosta, Clerk
                             5TH COURT OF APPEALS CLERK
                             LISA MATZ
                             600 COMMERCE, 2ND FLOOR
                             DALLAS, TX 75202
                             * DELIVERED VIA E-MAIL *